Case 4:19-cV-0107O Document 1-2 Filed on 03/22/19 in TXSD Page 1 of 26
INCOMING LEGAi_

Texas Department
of |nsurance

TDI

PO Box 149104 l Austin, TX 78714 l 1-800-578-4677 | tdi.texas.gov

 

February 28, 2019

USPS Certified Mai| No.
9214 8901 9403 8379 4295 34
Return Receipt Requested
.lohn .l. Lupica, President
Westchester Surpius Lines Insurance Company
436 Wa|nut St.
Phi|ade|phia, PA 19106-3703

Re: Cause No. 2019-05903; styled All American Fleet Services, lnc. d/b/a gulf Coast Fleet
Towc`ng/Ron's Towing vs. Westchester Surplus Lines Insurance Company; in the 127“‘
Judicia| District Court, Harris County, Texas

Dear Sir:

Service of Process has been requested through the Commissioner of Insurance. Enc|osed
please find citation and P|aintiff‘s Origina| Petition, Piaintiff's First Set of Interrogatories,
Request for Production and Requests for Admissions in the above referenced matter.
These documents were served upon the Commissioner of Insurance on January 28l 2019.

Sincere|y,

.=4,¢.&» ¢LJ,.`¢ZMM
Tish Wi|he|m
Program Specialist

 

Case 4:19-cv-0107O Document 1-2 Fl|ed on 03/22/19 in TXSD Page 2 of 26
1124!2019 4 32 PM
Mali|yu Bulge':.'= - Distlicl Clelk Hunis Cuunty
Enve|ope No 3065th9

201 9'05903'?dr Court: 1 27 By NelsonCueru

Fi|cd! 1.'24!2019 4 32 PM

CAUSE NO.
Al_.L AMERICAN FLF_F.T SERVICES, IN(` § |\l T| I|T. DlSTRICT ('OURT OF
D/B/A GULF COAST FLEET §
TOW]NG/RON'S TOWING, §
§
Plaintil"l`._ § l-IARR|`."S COl ?T\l'l`Y1 TEX!'\.S
§
vs §
§
WESTC`HESTER SURPLUS LINES § Ji_]DlCIAl. DISTRICT
INSURANCE COl'leA’\IY, §
Det`endant

PLAlN'I`lFF‘S ORIGINAL PETI'|`|ON
TO THE HONORABLE }UDGE OF SAID COURT
A|l American F|eet Sen-'icesl lnc DfB."A Gul{` Coast Fleet Towing/Ron`s 'l`owing ("All
American"). Plaintif`i` herein, files this Original Petition against Dcf`endant Westchester Surplus
Lines Insurance Company (“Westcheslc:") and1 in suppoat oi` its causes o|` action1 would

respectfully show the C` ourt the following

l.
THE P.»\RTIES

l. AI| American is a Texas corporation which is the named insured on the policy
covering the property in the Harris County, Texas

2. Westchester is an insurance companyr doing business in the State ot`Te\;as which
may be served through its registered agent for service ot` process in the State ol` Tesas, Tesas
Department of Insurance ("TD|"), via certified mail at P.O Box 149]04, Austin, Te\‘as
787|4-9|04 TDI shall then forward the citation to Westchester. via certified mail. at 430 Wa|nut

st, Philadelphi`a_. Penns_yivania 19106

Case 4:19-cv-0107O Document 1-2 Filed on 03/22/19 in TXSD Page 3 of 26

ll.
DISCOVERY

.). This case is intended to be governed by Discovery L.e\»el 2

iii.
§W

4. The damages sought are within the jurisdictional limits ol` this court Plaiiitiff
currently seeks monetary relief over $ tOO.UOU. but not more than 3200.000, including damages of
any kind` penalties, costs. expenses. pre-judgment interest_ and attorney`s t`ees

lV.
JUR|SDlCTlON AND VENUE

5. This conn has subject niatterjurisdiction nt` this cause ol` action because it involves
an amount in controversy in excess ofthe minimum jurisdictional limits ot`tliis Court l\`o diversity
of citizenship exists in this matter

o_ Venue is proper iii Harris County because all or a substantial pan ot` the events or
omissions giving rise to the claim occurred iii Harris County TEX. Cl\' PRAC & REM COIJE §

15 OO?.(a)(l`) In particular_ the loss at issue occurred in Han‘is Couiity

 

FACTUAL §:XbKGROUNI}_
'i'. All Anierican is a named insured under a property insurance policy issued by
Wesic|iester
8. On or about August 25-29, 20|7 a storm hit the Houston. Texas areal damagingl

A|| American`s properly All Ainencan subsequently filed a claim on insurance policy

9 Defendant improperly denied andi`or underpaid the claim

[-J'

Case 4:19-cv-0107O Document 1-2 Filed on 03/22/19 in TXSD Page 4 of 26

E,_ f ia-

lO. The adjuster assigned to the claim conducted a substandard investigation and
inspection of the property, prepared a report that failed to include all ot` the damages that were
observed during the inspection1 and undervalued the damages observed during the inspectionl

l l. This unreasonable investigation led to the underpayment ot` Piaint`it`i"’s claiml

12. Moi'eover, Westchester peiformed an outcome~oriented investigation o'l` Plaintit`f’s

claim, Which resulted in a biased, unfair and inequitable evaluation ot` Pla.inti.'l"l"’s losses on the

property
Vl.
CA`USES O'F ACTION
13. Eacli of the foregoing paragraphs is incorporated by reference in the following

A. `Breach of Coiitract

14. Westchester had a contract ol"insurance With Plaintit`t`. Westchester breached the
terms ot` that contract by wrongfully denying and/or underpaying the claim and Plaintil"f was
dam aged thereby
B. Proinpt Payment of Claims Statute

lS. The failure ol" Westchester to pay t`or the losses and/or to follow the statutory time
guidelines for accepting or denying coverage constitutes a violation of Section 542.051 et seat o'l"
the Texas insurance Code.

16. Plaintitt`, therefore, in addition to Plaintit`f” s claim for damages is entitled to interest
and attorneys’ fees as set forth in Sectioii 542.060 ot`the Texas insurance Code
C. Bad Faith

l?. Defe.ndant is required to comply with Chapter 541 ol` the Texas lnsurance Code.

lS. Defendant violated Section 541_051 ot`the 'i`exas insurance Code by:

(l) making statements misrepresenting the terms and/or benel"its o'l`the policy

UJ

".'.1

Case 4:19-cv-0107O Document 1-2 Filed on 03/22/19 in TXSD Page 5 of 26

19.

Det`endant violated Section 541.060 by:

(l)

(2)

(4)

(5)

misrepresenting to Piaintift` a material i"a.ct or policy provision rotating to
coverage at issue;

failing to attempt in good faith to eft`ectuate a prompt i"air, and equitable
settlement oi` a claim with respect to which the insurer’s liability had
become reasonably cl ear;

l"ailing to promptly provide to Plaintit`l"a reasonable explanation o'l"the basis
in the policy, in relation to the t`acts or applicable iaw, t`or the insurer’s
denial of a claim or ot`t`er ot`a compromise settlement oi" a claim;

failing within a reasonable time to at`tinn or deny coverage of a claim to
Plaintit`t` or submit a reservation ot` rights to Plaintit`t`; and

refusing to pay the claim without conducting a reasonable investigation with

respect to the claim;

Defenda.nt violated Section 54! .061 by:

(1)
(2)

(4)
(5)

making an untme statement ot` material t`act;

failing to state a material ll"act necessary to make other statements made not
misleading considering the circumstances under which the statements were
made;

making a statement in a manner that would mislead a reasonably prudent
person to a false conclusion o‘t` a material iact;

making a material misstatement ot`law; and

failing to disclose a matter required by law to be disclosed

Case 4:19-cv-0107O Document 1-2 Filed on 03/22/19 in TXSD Page 6 of 26

.. r
21. Del`endant knowingly committed thc acts complained of. As such1 Plaiiitit`l` is
entitled to exemplary and/or treble damages pursuant to Texas Insurance Code Section 54 l |SZ(a)-
(b).
D. Attorneys’ Fecs
22. Plaintit`t` engaged the undersigned attorney to prosecute this lawsuit against
Del`endant and agreed to pay reasonable attorneys’ l`ees and e\penses throuin trial and any appeal
23. Plaintill` is entitled to reasonable and necessary altoriiey`s |`ees pursuant to `l`e.\as
Civil Practice and Remedies Code Sections 38.00| -38 003 because it is represented by an attorney1
presented the claim to Def`endaiit? and Defendant did not tender the just amount owed before the
expiration ot` the 30“‘ day after the claim was presented
24. Plaintit`t` t`urther prays that be awarded all reasonable attorneysl fees incurred in
prosecuting its causes of action through trial and any appeal pursuant to Scciions 541 |5'_‘. and
542.060 of the Texas Insurance Code

VII.
CON_D|T|ONS l’RECEDENT

25. Al| conditions precedent to P|aintit`t`s right to recover have been t`ull_\ perl`onned,
or have been waived by Del`endant

VI l l .
DISCOVERY REOUES'I`S

26. Pursuant to Ru|e 194, you are requested to disclose, within l`il`ty tSO) days after
service ot` this request, the information or material described iii Rule |94 2(a)-(l)

27_ You are also requested to respond to the attached interrogatories requests i`or
production, and requests l`or admissions within lit`ty (50) days, in accordance with the instructions

stated therein

Case 4:19-cV-0107O Document 1-2 Filed on 03/22/19 in TXSD Page 7 of 26

IX.

h

PRAYER

WHEREFORE, PREMISES CONSIDERED, All Anierican prays thal. upon final hearing

ol`the case, it recover all damages from and against Def`endant that mayl reasonably be established

by a preponderance of the evidencc__ and that Al| Atnerican be awarded attorneys i`ecs throuin

trial and appea|, costs ol`coui't. pre-judgment interestl post-judgment interest and such other and

further relief. general or special._ at law or in equity, to which Al| Ainerican mayl show itseli`to be

justly entitled

Respectf`ull_v submitted

D.-\L\' & BLACK, P.(".

By

ti

/s/ .lmne.s' ll".'lhr

James Willis

'I`BA No_ 24088654
Richard D. Da|y

TBA No. 00706429
i;t§;ti;il!ldajs;bhis_baeai
ect`s»rr?da|s black coin

2211 Nort`o|k St , Suite 800
Houston1 'l`e\'as 77098
713 655 1405 Telephone
713 655.1587 Fax

ATTORNE\"S FOR I’LAIN'I`IFF

ALL. AMER|CAN FLEET SER\"|CES,
lNC. D/B/.~\ GULF COAST

FLEE"I` 'I`OWING!RON'S TOWINC

Case 4:19-cV-0107O Document 1-2 Filed on 03/22/19 in TXSD Page 8 of 26

-L

PLAINTIFF’S FIRST SE'|' OF lN'I`ERROGATORIES,
REOUESTS FOR PROQUCTION AND REOUESTS FOR ADM|SSIONS

COMES NOW Plaintit`l` in the above-styled and numbered cause and requests that
Def`endant (l) answer the following discovery requests separately and l`ully in writing under oath
within 30 days of service (or within 50 days ot`servicc if the discovery was served prior to thc date
an answer is due)', (2) produce responsive documents to the undersigned counsel within the same
time period; and (3) serve its answers to these discovery requests within the same time period to
Plaintil`l` by and through its attomeys ol` record1 Daly & B|acl\'l P.C, 221 l Nort`o|i< St. Suite 8001

l-louston, Tcxas 77008

Respectt`ully submitted
DALY & BLACK, P.C.

By r's! .lame.s ll-'rr'lr\' _
Jaines erlis
TBA NO. 2408865~!
j~.=.i|iis’;.”,tia|tir|:rel\_mggrr,r_;
Richard D Daly
TBA No. 00796'~|20
ff"dir.'_<etl_r.\l.\zhlass sr air
22| | Norl`olk St . Suite 800
l-louston. Texas ?7098
713 655 1405_Teleplrone
713 655 158?`---Fax

.-\TTORNEYS FOR PL.¢\|NT[FF

ALL AMERICAN FLEET SERV|(`.F.`S,
INC. Dr“B/A GULF COAST

FLEET TO“'|NG/RON'S 'I`OW|NG

Case 4:19-cV-0107O Document 1-2 Filed on 03/22/19 in TXSD Page 9 of 26

CERTIF|CATE OI" SERV|CE

l hereby certify that I sent a true and correct copy ol` the attached discovery requests to
Del`endant{s) as an attachment to the petition Therel`ore, Del`endant would have received it when
it was served with the citation

s .krme.\' W.'Hrv
.larne.s Willis

f-._l

Case 4:19-cV-0107O Document 1-2 Filed on 03/22/19 in TXSD Page 10 of 26

lNSTRUCTlONS

A. These Responscs call for your personal and present knowledge as well as the present
knowledge of your attorneys, investigators and other agents. and for information
available to you and to them

B. Ptrrsuant to the applicable rules ofcivil procedure, produce all documents responsive
to these Requests for Production as they are kept in the usual course o|` business or
organized and labeled to correspond to the categories in the requests within the time
period set forth above at Dal_v & Blaek1 P (`

C. if you claim that any document or information which is required to be identified or
produced by you in any response is privileged. produce a privilege log according to the
applicable rules of civil procedure

1. ldentif y the document’s title and general subject matter;

2. State its date.

3. ldenti fy all persons who participated in its preparation;

4_ ldenti fy the persons for whom it was prepared or to whom it was sent,

5. State the nature ofthe privilege claimed. and

6 State in detail each and every fact upon which you base your claim for privilege
D. lf you claim that any part or portion of a document contains privileged information,

redact only the part(s) or portion(s) of the document you claim to be privileged

E lf you cannot answer a particular lnterrogatory in full after exercising due diligence to
secure the irrt`omration to do so, please state so and answer to the extent possible,
specifying and esplaining your inability to answer the remainder and stating whatever
information or knowledge you have concerning the unanswered portion

F. You are also advised that you are under a duty to seasonably amend your responses if
you obtain information on the basis of which

|. You know the response made was incorrect or incomplete when madc. or
2 You know the response though correct and complete when rrradel is no longer true
and complete1 and the circumstances

'..i-J'

Case 4:19-cV-0107O Document1-2 Filed on 03/22/19 in TXSD Page 11 of 26

DEF|NIT|ONS
A “Defendant," “Yoii,” “‘i"mir(s)," refers to Westchester Surp|us Lines |nsurance
Coinpany__ its agents, representatives employees and any other entity or person acting
On its behalf

B_ “Plaintil`l'" refers to the named Plaintit`l` in the above-captioned suit

C` “The Property(ies)" refers to the property or properties located at the address(es)
covered by the Policy

D. “Thc Policy” refers to the policy issued to Plaintitl`b_v the insurer and at issue in this
lawsuit
E “The C|aim(s)” means the claim for insurance benefits submitted by Plaintifl` and at

issue in this lawsuit1 or iri a prior claini. as the contest may dictate

F. “Date of Loss” refers to the date(s) of loss identified in Plaiiiiit`f’s live
petition/complaint or other written or oral notice1 or otherwise assigned to the claim by
the insurer

G "Hand|e" or “Handled" means investigating adjusting supervising estimating
managing seitling, approving supplying information or otherwise performing a task
or work with respect to the claim(s) at issue in this lawsuii, excluding purely ministerial
or clerical tasks

H. “Lawsuit” refers to the above styled and captioned case.

l. “Communication” or “communications” shall mean and refer to the transmission or
exchange of information either orally or in writing, and includes without limitation
any conversation letter1 handwritten notcs. memorandum, inter or iiitraol`frce
correspondence electronic mail1 text messages or any other electronic transmission
telephone call, telegraph, telex telecopy1 facsirni|e_ cable, conference, tape recording
video recording digital recording discussion or face-to-face communication

.l. The term “Dociiment" shall mean all tangible things and data, however stored. as set
forth iii the applicable rules ofc-ivil procedure, including but not limited to all original
writings of any nature whatsoever, all prior drafts, all identical copies all nonidentica|
copies, correspondence notes, letters, memoranda of telephone conversations
telephone messages or call slips, interoffice memoranda intraol`fice ineinoranda, clierii
conference reports, files, agreements contracts, evaluations1 anal yses1 records,
photographs sketches1 slides. tape recordings, microfic|ie, communications priiitouts,
reports, invoices, receipts voucliers, profit and loss statements, accounting ledgers,
loan documents liens1 books of accounting books of operation bank statements
cancelled checksl leases, bills of sale, niaps, prints insurance policies, appraisals
listing agreements real estate closing documents1 studies summaries, minutes, notes,

Case 4:19-cV-0107O Document1-2 Filed on 03/22/19 in TXSD Page 12 of 26

_l\.`l

agendas, bulletins schedules diaries calendars logs announcements instructions
charts manuals brochures schedules price lists telegrams teletypes. photographic
matter1 sound reproductions however recorded1 whether still on tape or transcribed to
writing, computer tapes diskettes, disks, all other methods or means of storing data1
and any other documents ln all cases where originals prior drafts identical copies or
nonidentical copies are not ai-ailable; "docurnent" also means genuine, true and correct
photo or other copies of originals prior dral`ts, identical copies or iionidentical copies
"Documcnt" also refers to any other material, including without limitation any tapc,
computer program or electronic data storage facility in or on which any data or
information has been written or printed or has been temporarily or permanently
recorded by mechanical, photographic, magnetic electronic or other means and
including any materials in or on which data or information has been recorded in a
manner which renders iii unintelligible without machine processing

The term “rel`erring” or “re|atiug” shall mean showing disclosing averting tol
comprising evidencing constituting or reviewing

The singular and masculine form of any noun or pronoun includes the plural. the
feniiiiine. and the neuter

§§ it

The temis “identificaticn, identify," and “identity” when used in reference to
Natural Persons. Means to state his or her full iiaiiie. residential address present or
last known business address and telephone number, and present or last known position
and business affiliation with you,

Corporate Entities Means to state its full name and any other names under which it
does business its fomi or organization its state of incorporation its present or last
known address and the identity of the officers or other persons who own operate. or
control the eiitity.

Documents: Means you must state the number ot` pages and nature ol` the document
(e g. letter or iiienioraiiduni)1 its title, its date, the name or names of its authors and
recipients its present location and custodian and il`any such document \sas, but no
longer is, in your possession or control__ state what disposition was riiade ol"it1 the date
thereof, and the persons responsible for making the decision as to such dispositioir:
Communicatioii: Requires you1 if any part of the communication was \vritteii, to
identify the document or documents which refer to or evidence the communication and.
to the extent that the communication was non-written to identify each person
participating in the communication and to state the date. manner place_ and substance
of the communication and

Activity: Requires you to provide a description of each action occurrence transaction
or conduct. the date it occurred_ the location at which it occun'ed_ and the identity ot`all
persons involved

The term "Claim File" means the claim files and "field file(s)_" whether kept in paper
or electronic format, including but not limited to all documents tile jackets, file notes,
claims diary or journal entries log notes handwritten notes records ol` oral

i_h

Case 4:19-cV-0107O Document 1-2 Filed on 03/22/19 in TXSD Page 13 of 26

communications communications correspondence1 photographs diagrams estimates
reports recommendations invoices memoranda and drafts ofdocurnents regarding the
Claim

0. The temi "Undcrwritin File" means the entire tile, including all documents and
g c

information used for underwriting purposes even il`you did not rely on such documents
or information in order to make a decision regarding insuring Plaintil'i‘s Property

NOTlCE OF AUTHENT|CATION
You are advised that pursuant to Tex R [`iy P 193 ?, Plairitift` in1ends to use ali

documents exchanged and produced between the parties including but not limited to
correspondence and discovery responses during the trial ofthe above-entitled and numbered cause

t"t

Case 4:19-cV-0107O Document 1-2 Filed on 03/22/19 in TXSD Page 14 of 26

lNTERROGATOR|ES TO DEFENDANT WESTCHESTER

INTERROGATORY NO. l:
ldentify all persons answering or supplying any information in answering these interrogatories

ANSWER:

INTERROGATORY NO. 2:
ldentify all persons who were involved in evaluating Plaintill"s claim and provide the following
information for each person you identif`y:

a_ their name andjob title(s) as ofthe Date of l.uss1
b their employer.' and
c description of their involvement with Plaintift`s L`laim.

ANSWER:

INTERROGATORY NO. 3:
lf you contend that the some or all of the damages to the Property were not cox ered losses under
the Policy, describe:

a_ the scope, cause and origin ot`the damages you contend are not covered losses under
the Policy. and
b. the term(s) or exclusion(s) ofthe Policy you relied upon in support ol` your decision

regarding the Claim.
ANSVVER:

lNTERROGATORY NO. 4:
State whether the initial estimate you issued was revised or reconciled, and if so, state what was
changed and who did it

ANSWER:

INTERROGATORY NO. 5:

lf you contend that Plaintiff did not provide you with requested information that was required to
properly evaluate Plaintiff` s Claim, identify the information that was requested and not provided,
and the dates you made those request(s).

ANSWER:
lNTERROGATORY NO. 6:
lf you contend that Plaintiff’s acts or omissions voided1 nullified waived or breached the Policy

in any way, state the factual basis for your contention(s)

ANSWER:

Case 4:19-cV-0107O Document 1-2 Filed on 03/22/19 in TXSD Page 15 of 26

lNTERROGATORY NO. 7:
lf you contend that Plaintiff failed to satisfy a condition precedent or covenant ofthe Policy in any
way1 state the factual basis for your contention(s)

ANSWER:

INTERROGATORY NO. 8:
ldentify the date you first anticipated litigation

ANSWER:

lNTERROGATORY NO. 9:
State the factual basis l`or each of your affirmative defenses

ANSWER:

INTERR()GATOR\r NO. 102
lf you contend that Plaintiff failed to provide proper notice of the claim made the basis of this
lawsuit, describe bow the notice was defrcient, and identify any resulting prejudice

ANSWER:

INTERROGA1`OR\" ."l(). ll:
lfyou contend that Plaintil`f failed to mitigate damages describe how Plaintifl` failed to do so, and
identify any resulting prejudice

ANSWER:

lNTERROGATORY NO. 12:
ldentify all items on the claim made the basis of this Lawsuit to which l)el`endant applied
depreciation, stating for each item the criteria used and the age of the item

ANSWER:

Case 4:19-cV-0107O Document1-2 Filed on 03/22/19 in TXSD Page 16 of 26

RE UES'I` FOR PRODUCTION TO DEFENDANT \\'ES'!`C}IES'|`ER

   

REOUEST FOR PRODUCTION NO. l
Produce a certified copy of all Policies you issued to Plaintiff for the Propert_\ that were in effect
on the Date of Loss

RESPONSE:

REQUEST FOR PRODUCTION NO. §

lf you contend that any prior claims Plaintiffsubmitted for damages to the Property affected your
decision in relation to the Claim at issue, produce a certified copy of all policies you issued to
Plaintiff for the Property that were in effect during the handling ofthose claim(s)

RESPONSF.-:

REQUEST FOR PRODUCT|ON NO. 3

Produce a copy of the declarations pages you issued for the Property in the three (3) years
preceding the Date of Loss.

RESPONSE:

REQU_E_ST FOR PROl_)UCTION NO. 4
Produce your complete Underwriting Fi|e for l’laintit`i"s policy ofiiisurance with \ou

_liEOUEST FOR PRODUCTION NO.§
Produce the complete Claim File including all documents and communications regarding the
Claim

RESPONSE:
REOUEST FOR PRODUCTION NO. 6
Produce the Claim Files regarding the Claim of any third~pany you hired and.'or retained to

investigate1 consult on__ handle auditor adjust the Claim

RESPONSE:

ii

Case 4:19-cV-0107O Document 1-2 Filed on 03/22/19 in TXSD Page 17 of 26

REQUEST FOR PRO[)UCT|ON NO. 7

lf you contend that any prior claims Plaintiff submitted for damages to the Properiy affected your
decision in relation to the Claim at issue. produce the complete Claim File regarding those prior
claim(s).

RESPONSE:

REOUEST FOR PRODUCTION NO. 8
Produce all documents Plaintiff (or anyl other person) provided to you related to the Claim or the
Property

RESPONSE:

REOUEST FOR PROl_)UCTlON NO. 9
Produce all documents you provided to Plaintiff (or antl other person) related to the Claim or t|ie
Property.

RESPONSE:

REQUEST FOR PRODUCTION NO. 10
Produce all documents (iiic|uding reports. surveys_. appraisals, damage estimates, proot`of lossl or
adjuster’s report(s)) referring to the Claim1 the Properti,-' or damage to the Property

RESPONSE:

REQUEST FOR PROI_)UCTION NO. ll

Produce color copies of all visual reproductions of the Propeity taken either prior to, at the time
of, or after the Date of Loss (including diagrams, drawings, photographs \ideo records,
videotapes, or other int`ormation)

RESPONSE:

RE§!UEST FOR PRODUCTION NO. l}_

Produce the personnel file for anyone you (or an adjusting tirm) assigned to participate in
evaluating damage to P|aintiff’s Property, including performance reviews/evaluations Tliis
request is limited to the three (3) years prior to the Date of Loss and one ( l) year after tlie Date of
Loss.

RESPONSE:

REQUEST FOR PRODUCTION NO. 13

Produce your claim handling manual(s) (including operating guidelines) iii effect on the Date of
LOSS related to your claims practices, procedures and standards for property losses and.-“or wind
and liail storm clainis, for persons handling claims on your behalf

RESPONSE:

l ll

Case 4:19-cV-0107O Document 1-2 Filed on 03/22/19 in TXSD Page 18 of 26

REQUEST FOR PRODUCT|ON NO. 14

Produce your property claims training manual and materials iii effect on the Date of Loss, for
persons handling investigating and adjusting claims

RESPONSE:

REOUES'I` FOR PRODUCTION NO. 15
The file from the office of Plaintiffs insurance agent concerning Plaintifl‘s l’ropeny

RESPONSE:

E`.OUEST FOR PRODUCTION NO. 16
Produce all communications between any of your claims personnel, claims handlers. field
adjusters, office adjusters, and their direct or indirect supervisors related to the investigation
handling and settlement ot` Plaintit`f’s Claim

RESPONSE:

REOUEST FOR PROQL`CTION NO. 17

Produce all written communications you sent to, or received froni. any independent adjusters,
engineers1 contractors, estiniators, consultants or other third-parties vi ho participated in
investigating handling1 consulting on1 and.tor adjusting l’lainti|`|`s Claim

RESPONSE:

REQUEST FOR PRODUCT|ON NO. 18

Produce all written and.tor electronic communications you sent to, or received froni, Plaintift`s
insurance agent related to the Claini, the Property1 the Plaintill` or this La\vsuit

RESPONSE:

REQUEST FOR PRODUCT|ON NO. 19

Produce all written and/or electronic communications you sent to, or received froni, any local,
state, or governmental entity related to the Claini, the Property, the Plaintit`f or this La\vsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 20

Produce all written aiidr'or electronic communications you sent to, or received from P|aintiff
and/or any other named insured on the Policy related to the Claini_ the Property1 or this l.a\i suit

RESPONSE:

Case 4:19-cV-0107O Document 1-2 Filed on 03/22/19 in TXSD Page 19 of 26

REQUEST FOR PRODUCT|ON NO. 21

Produce all bulletins. notices, directi\'es, memoranda, internal newsletters publications letters and
alerts directed to all persons acting on your beha|fthat were issued from si\' (o) months before and
after the Date of Loss related to the handling of wind or hail storm claims in connection with the
storm at issue.

RESPONSE:

REQUEST FOR PRODUCT|ON NO. 22

Produce the contract(s), agreeiiient(s) and/or written understanding(s) with any independent
adjusters or adjusting firms who you retained to investigate handle andr'or adjust Plaintiff’s Claim
on your behalf that were in effect on the Date of Loss

RESPONSE:

REQUEST FOR PROI_)UC'I`ION NO. 2_3

Produce the contract(s)1 agreement(s) andr`or written understanding(s) with any engineers and-“or
engineering firms you retained to investigate handle and/or adjust P|aintiffs Claim on your behalf
that were in effect at the time of his/her investigations handling and.r'or adjustment of l’laintiffs
claim, either pre or post-lawsuit

RESPONSE:

REOUES'I` FOR PRODUCTION NO. 24
Produce the “Pay sheet_” “Payment Log," or list of payments made on Plaintift"s Claim1 including
all indemnity, claim expenses and payments made to third-parties

RESPONSE:

REQUEST FOR PRODUCTION NO. 25

Produce all billing statements, including billing detail. showing the amounts you paid or for which
you were billed by any independent adjusters or adjusting firms who inspected Plaintiffs Property
in connection with the Claim

RESPONSE:

B_EOULIST FOR PRODUCT|ON NO. §

Produce all billing detail showing the amounts you paid or for which you were billed h_v any
engineer and/or engineering firm who inspected Pl aintiff s Property in connection with the Claim1
whether pre or post-lawsuit

RESPONSE:

Case 4:19-cV-0107O Document 1-2 Filed on 03/22/19 in TXSD Page 20 of 26

REOUEST FOR PRODL`CTION NO. §
Produce all estimates, reports or memoranda including drafts of the sanie, created for you or by
any independent adjusters or adjusting timis in connection with the Claim.

RESPONSE:

MOUES'I` FOR PRODUCT{ON NO. 28
Produce all estimates, reports, or memoranda, including drafts of the sanic._ created for you by any
engineers and/or engineering firms in connection with the C`laiiii

RESI’ONSE:

REOUEST FOR PRODUCTION NO. 2_9_
Produce all statements given by anyone1 oral or written, to you or any of your agents, related to
Plaintiff's Claim and-"or any issue in Plaintiffs live petition

RESPONSE:

REQUEST FOR PRODUCT|ON NO. 30

Pursuant to the applicable rules of evidence1 produce all documents e\idencing conviction of a
crime which you intend to use as evidence to impeach any partyl or witness

RESPONSE:

RE UEST FOR PRODUCT|ON NO. 31
Produce all documents you identified, referred to, or relied upon in answering Plaiiitiff’s
interrogatories

RESPONSE:

B_EOUEST FOR PRODUCT|ON NO. 3§

Produce all non-privileged documents you identified1 referred to, or relied upon in developing
answering and/or formulating your Answer and/or Affirmati\-e Defeiises to I’laintiffs live petition

RESPONSE:

REQUES'I` FOR PROI_)UCT|ON NO. 33
Produce copies of all documents you intend to offer as evidence at the trial of this matter

RESPONSE:

Case 4:19-cV-0107O Document1-2 Filed on 03/22/19 in TXSD Page 21 of 26

REOUEST FOR PRODUCT|ON NO. 34
Produce copies of all documents relating to your declaration of the storm alleged to |ia\-e caused
damage to Plaintiffs Property as a "catastrophe "

RESPONSE:

REOUEST FOR PRODUC'I`|ON NO. 35
Produce copies of your engagement letterr“fee agreement between you lor whatever entity or
person is paying your attorney's fee bil|s) and your attorneys iii this matter

RESPONSE:

REOUEST FOR PRODUCT|ON NO. 36
Produce copies of your attorney's[s'] fee bills in this matter

RESPONSE:

REQUEST FOR PRODUCTION NO. 37

lf this claim involves reinsurance produce copies of the policy or agreement pertaining to that
reinsurance

RESI’ONSE:
REOUEST FOR PRODUCTION NO. 38
lf an attorney was involved in evaluating payment or coverage of Plaintift‘s Claim pre-suit

provide all documents relating to that evaluation or recommendation

RESPONSE:

Case 4:19-cV-0107O Document1-2 Filed on 03/22/19 in TXSD Page 22 of 26

REOUEST FOR Al_)l\rllSSIONS TO DEFENDANT WESTCHESTER

MOU§ST FOR ADMISSION NO. l:
Admit that on Date of Loss the Property sustained damages caused by a windstorm

RESPONSE:

REQUEST FOR ADM|SS|ON NO. §
Admit that on Date of l.oss the Property sustained damages caused by a hailstorm

RESPONSE:

REOUE_ST FOR Al_)MlSSlON NO. 3:
Admit that as of the Date of Loss the Policy was in full force and effect

RESPONSE:

REQUEST FOR ADM|SS|ON NO. 4:

Admit that as of the Date of Loss all premiums were fully satisfied under the Policy-
M

REQUEST FOR Al_)MlSSlON NO. 5:
Admit that the Policy is a replacement cost value policy

RESPONSE:

R_EOUEST FOR ADMISS|ON NO. 6:
Adniit that the Policy is an actual cash value policy

RESPONSE:
REQUEST FOR ADMISSION NO. 7:
Adniit that aside from the Claim at issue. Plaintiff has never previously submitted a claim to you

for damage to the Propeity

RESPONSE:

Case 4:19-cV-0107O Document 1-2 Filed on 03/22/19 in TXSD Page 23 of 26

REQUEST FOR ADMISSION NO. 8:

Admit that you did not request a Sworn Proof of Loss from P|ainiitt`in connection with the
Claim at issue

RESPONSE:

REOUEST FOR ADMISSION NO. 9:
Admit that you did not request a Sworn Proof of Loss from any other named insured on the
Policy in connection with the Claim at issue

RESPONSE:

RE§!UEST FOR AI_)MISSION NO. 10:
Admit that Plaintifftime|y submitted the Claim

RESPONSE:

REOUEST FOR ADMISSION NO. ll:
Admit that your decision to deny or partially deny l’laintit`f's Claim was made in whole or in part
on the basis that third parties were responsible for causing damages to the Property

RESPONSE:

REOUEST FOR ADMISSION NO. IL
Admit that Defendant’s decision to deny or partially deny Plaintitl"s Claim was riiade in whole
or in part on the basis that the claimed damages are not covered by the Policyl

RESPONSE:_
REQUEST FOR AQM|SS|ON NO. l3:
Admit that Defendant’s decision to deny or partially deny Plaintiff’s Claim was made in whole

or in part on the timeliness ofthe Claim`s submission

RESPONSE:

Case 4:19-cV-0107O Document 1-2 Filed on 03/22/19 in TXSD Page 24 of 26

REOUEST FOR ADMISSION NO. 14:
Admit that you depreciated tlie costs oflabor when determining the actual cash value oftlie
Claim at issire

RESPONSE:

REQUES'I` FOR ADMISSION NO. 15:

Admit that the adjuster assigned to investigate the Claim did not review the underwriting file at
any time during the adjustment ofthe Claim.

RESPONSE:
REOUEST FOR ADM!SSI()N NO. 16:
Admit that the Claim was reviewed by persons other than people who actually inspected the
Property

RESPONSE:

REOUEST FOR Al_)MlSSlON NO. 17:
Admit that you reinsured the risk under Plaintiff"s Policy

RESPONSE:

Case 4:19-cV-01070 Document 1-2 Filed on 03/22/19 in TXSD Page 25 of 26

l'-' »:-..

CAUSE NO. 201905903

 

RECEIPT NO. 75.00 CTM
'k*+ii***** TR # 73585534
PLAINTIFF: ALL AMERICAN FLEET SERVICES INC lD/B/A GULF COAET In The lZTth
FLEET TOWING/RON'S Judicial District Court
vs. of Harris County, Texas
DEFENDANT: WESTCHESTER SURPLUS LINES INSURANCE COMPANY 127TH DISTRICT COURT

Houston, TX

 

CITATIDN (CERTIFIED)
THE STATE OF TEXAS

Ccunty of Harris

TO: WESTCHESTER SURPLUS LINES INSURANCE COMPANY BY SERUING THROUGH
ITS REGISTERED AGENT FOR SERVICE OF PROCESS IN THE STATE OF TEXAS
TEXAS DEPARTMENT UF INSURANCE
P O BOX 149104 AUSTIN TEXAS 78714-9104 FORWARD TO:

436 WALNUT ST PHILADELPHIA PA 19106
Attached is a Ccpy of PLAINTIFF'S ORIGINAL PETITION

This instrument was filed on the 24th day of Januarv. 2019, in the above cited cause number
and court. The instrument attached describes the claim against you.

YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
next following the expiration of 20 days after you were served this citation and petition,
a default judgment may be taken against you.

TO OFFICER SERVING:

This citation was issued on 25th day of January, 2019, under my hand and
seal of said Court.

.o-~-¢

`,.;:\'ijij_ita:s,;_\% gm M‘j`B~/ip»t

§§ %"-.
Issued at re west Of_ §'<_)_-` _§y MARILYN BURGESS, Disi:riec clerk
_,g.______» z : . -
erLIs, JAMEs wrus'ron i,_'-.’é,_‘-, _.`~`S'E‘ :3§"';5 C§`T'"W'HTEX:S T 77002
"' ,- wis aro lne, OUS Ol'l; EXBS
2211 NORFOLK ST' SHITE 800 "‘;,“‘/d' ' '<l`l::"`! tP.o. Box 4651. aeusi:on, risan 77210)
nous'ron, Tx mesa ¢, sd.,
Tel: r713i 655-1405 "-'----"“"
Bar No,: 24033654 Generated By: CUERO, NELSON 7MM/f11145347

 

CLERK'S RETURN BY MAILING

 

Came to hand the day of . , and executed by
mailing to Defendant certified mail, return receipt requestedf restricted deliveryf a true
copy of this citation together with an attached copy of

PLAINTIFF*S ORIGINAL PETITION
to the following addressee at address:

 

iii)`r`)it`i-:'s`s ` " `

5ervice was executed in accordance with Rule 106

 

 

 

(a)ADDRESSEE (2) TRCP, upon the Defendant as evidenced by the
return receipt incorporated herein and attached
hereto at

on day of r

 

by U.S. Postal delivery to

 

 

This citation was not executed for the following
reasons

 

 

MARILYN BURGE!SS.l District Clerk
Harris County, TEXAS

By , Deputy

n. norma P *73585534*

 

Ca$e 4 c:Em'lFiEi) Muii_,,,. - '“ TXSD $006 709

zlP ajlj- ,
."1A1N‘i12'2321-1L'3'1

.`

 

 

_
_ . 1 1 USPS CERTIF|ED MA|L
Texas Depanmenl
01 insurance
MC 113-2A
333 §uadalupe
A"S""- TX 787°1 9214 8901 9403 8379 4295 34

 

INCOMING LEGAL

WEsTcHEsTER suRPLus LcNES lNSuRANcE conneva O\ '
JOHN J LuPch PRES|DENT Q)
436 WALNUT sT \/

PH[LADELPH|A PA 19106-3703

nl:'l'i"l"'l` A I DT¥C.‘I‘-\TIJ‘QC.'

